Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I in the reply filed on 11/20/20 is acknowledged.  Upon further consideration the species election requirement has been withdrawn.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.   Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected species or inventions.

Claims 15-24 are under examination.

3.   Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows: Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Correction is required.
4.   The specification is objected to:
A) The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code.  Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code.  See MPEP § 608.01.
B) “M.P.E.P. 608.01(a)   Arrangement of Application 
37 C.F.R. 1.77   Arrangement of application elements.
(a) The elements of the application, if applicable, should
appear in the following order:
	(1) Utility application transmittal form.
	(2) Fee transmittal form.
	(3) Application data sheet (see § 1.76 ).
	(4) Specification.
	(5) Drawings.
	(6) The inventor’s oath or declaration.
(b) The specification should include the following sections In order:
	(1) Title of the invention, which may be accompanied by an introductory portion stating the name, citizenship, and residence of the applicant (unless included in the application data sheet).
	(2) Cross-reference to related applications.
	(3) Statement regarding federally sponsored research or development.
	(4) The names of the parties to a joint research agreement.
	(5) Reference to a "Sequence Listing," a table, or a computer program listing appendix submitted on a compact disc and an incorporation-by-reference of the material on the compact disc (see § 1.52(e)(5)). The total number of compact discs including duplicates and the files on each compact disc shall be specified.
	(6) Statement regarding prior disclosures by the inventor or a joint inventor.
	(7) Background of the invention.
	(8) Brief summary of the invention.
	(9) Brief description of the several views of the drawing.
	(10) Detailed description of the invention.
	(11) A claim or claims.
	(12) Abstract of the disclosure.
	(13) "Sequence Listing," if on paper (see §§ 1.821  through 1.825 ).
 (c) The text of the specification sections defined in paragraphs (b)(1) through (b)(12) of this section, if applicable, should be preceded by a section heading in uppercase and without underlining or bold type.”

Correction is required.

5.   The Title and Abstract are objected to because they do not accurately describe the invention under examination.  Neither the Title nor the Abstract disclose the method of the claims.

Correction is required.

6.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claims 15-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) Claim 15 is nonsensically circular.  The claim recites a method of designing comprising designing.  The administering and determining steps come after the immunizing peptide has been designed.  Also note that the claim does not conclude with some sort of “wherein clause” resulting in the immunizing peptide of the preamble.  Regarding the dependent claims, none of them actually further delineate the designing method of Claim 15.  Accordingly the claims are considered to be vague and indefinite and the metes and bounds of the claimed method cannot be determined. 

8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claims 15-24 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The method of the instant claims is not a method of treating allergy autoimmune disease and it not a method of making a therapeutic therefore.  The method of the instant claims comprises:
	“A method for designing an immunizing peptide…”,
said method:
“comprising designing a candidate peptide for the immunizing peptide…”.

As set forth above, the administering and determining steps come after the immunizing peptide has been designed (obviously a peptide that has not yet been “designed” cannot be “administered”.  

The word “design” is used in the specification in the claimed context only in the following 2 paragraphs:
“[0083] <Method for designing immunizing peptide>
A method for designing the immunizing peptide of the present invention includes the design step of designing, as an immunizing peptide, a peptide including: a T-cell epitope of a target protein; and an antibody-inducing portion of the target protein, wherein the antibody-inducing portion is at least one of the following amino acid residues in an amino acid sequence of the target protein: one or more contiguous amino acid residues immediately upstream of a N-terminal amino acid residue of the T-cell epitope; and one or more contiguous amino acid residues immediately downstream of a C-terminal amino acid residue of the T-cell epitope. According to the design method of the present invention, the immunizing peptide of the present invention can be designed, for example.”
“[0084] The design method of the present invention is characterized in that it includes the design step of designing, as an immunizing peptide, a peptide including: a T-cell epitope of a target protein; and an antibody-inducing portion of the target protein, wherein the antibody-inducing portion is at least one of the following amino acid residues in an amino acid sequence of the target protein: one or more contiguous amino acid residues immediately upstream of a N-terminal amino acid residue of the T-cell epitope; and one or more contiguous amino acid residues immediately downstream of a C-terminal amino acid residue of the T-cell epitope. Other steps or conditions are not particularly limited. The above description regarding the immunizing peptide of the present invention, for example, also applies to the design method of the present invention.”

	
The cite, however, includes no actual direction as to how to accomplish the claimed method.  The desired peptide to be designed is not a description of how said peptide is designed.

The specification makes clear that even the candidate starting materials are not limited:
“[0023] In the present invention, the target protein is not particularly limited, and may be an antigenic protein involved in an immune disease, for example. The immune disease is not particularly limited, and may be an allergic disease, an autoimmune disease, or rejection after organ transplantation…”.

Further, the “target proteins” may further comprise unlimited substitutions in the epitopes (page 13).

Even the size is unlimited (page 16).

The peptide may further include an unlimited number of B cell epitopes, said B cell epitopes themselves comprising an unlimited number of substitutions (pages 18-19).

And, of course, all MHC class I and class II molecules are encompassed (pages 21-23), even though it is well known in the art that MHC class I molecules will not bind peptides longer than about 10 amino acids.

Finally note that the antibody obtained through the administration of the peptide designed by the method of the instant claims need not even bind the MHC/peptide complex at their interaction site.  By definition an antibody that simply binds an MHC class II α or β chain is encompassed:
“[0057] It is only required that the produced antibody binds to the immunizing peptide-MHC molecule complex, and the antibody may bind to other proteins and the like…”,
(raising the how to use as well as the how to make issue).

Accordingly, the claimed method of designing an immunizing peptide for treating or preventing all allergy and all autoimmune diseases is clearly not enabled by the instant specification.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and the minimal showing of the specification, it would take undue trials and errors to practice (both make and use) the claimed invention.

10.  No claim is allowed.

11.  Relevant prior art: Dadaglio et al. (1997) and Liao (2011).  Both references teach the concepts of MHC/peptide complexes/  Dadaglio in particular teaches MHC class II HEL complexes (i.e., the complex of Example 1, but neither reference teaches the designing of overhanging immunizing peptides to fit said complexes for administration for the treatment of allergy or autoimmune disease.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 4/06/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644